FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                             ACCORDANCE WITH RULE 221, Pa.R.D.E.



New



Name Change

619 MB Financial Bank, NA – Change to 583 Fifth Third Bank
386 Malvern Federal Savings Bank – Change to Malvern Bank, NA
542 Stonebridge Bank – Change to 542 Linkbank

Platinum Leader Change


Correction


Removal

519 Beaver Valley Federal Credit Union




                                                                Submitted: July 2019